Citation Nr: 0841751	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  94-38 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hernias, colostomy 
and colon resection, blood in stool, pharyngeal seals, and a 
hiatal hernia as secondary to exposure to Agent Orange.

2.  Entitlement to a disability rating greater than 
20 percent for diabetes mellitus.

3.  Entitlement to an initial compensable disability rating 
for diabetic neuropathy of the feet and impotence.


REPRESENTATION

Appellant represented by:	Rhea, Boyd, and Rhea, 
Attorneys at Law


WITNESSES AT HEARING ON APPEAL

Appellant & his spouse


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from October 1968 to May 1970, 
active U.S. Army Reserve service from February 1977 to 
October 1983, and inactive U.S. Army Reserve service from 
October 1983 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.  

In June 1998, February 2000, January 2003, and in March and 
September 2004, the Board remanded the veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.

The veteran testified at a December 1997 Board hearing before 
a Veterans Law Judge who retired subsequently from the Board.  
He testified at a June 2003 Board hearing before the 
undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's DD Form 214 shows that his last duty 
assignment and major command was the Naval Support Activity, 
Danang, Vietnam, and that he had completed a tour of duty in 
Vietnam; thus, his in-service exposure to Agent Orange is 
presumed.

2.  The competent medical evidence shows that the veteran's 
claimed hernias, colostomy and colon resection, blood in the 
stool, pharyngeal seals, and a current hiatal hernia were not 
caused or aggravated by in-service exposure to Agent Orange.

3.  The veteran's service-connected diabetes mellitus does 
not require regulation of activities.

4.  The veteran's service-connected diabetic neuropathy of 
the feet with impotence is, at worst, mildly disabling.


CONCLUSIONS OF LAW

1.  The veteran's claimed hernias, colostomy and colon 
resection, blood in stool, pharyngeal seals, and a current 
hiatal hernia were not incurred during active service, to 
include as due to Agent Orange exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  The criteria for a disability rating greater than 
20 percent for diabetes mellitus are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.120, Diagnostic Code (DC) 7913 (2007).

3.  The criteria for a compensable disability rating for 
diabetic neuropathy of the feet and impotence are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.14, 4.120, DC 7913 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the veteran's service connection claim for 
hernias, pharyngeal seals, colostomy and colon resection, 
blood in the stool, and a hiatal hernia, the RO could not 
have provided the veteran with VCAA notice prior to the 
initial unfavorable rating decision because that decision was 
issued in July 2000, before the VCAA's enactment.  In any 
event, the RO provided the veteran with VCAA notice in 
January, September, and October 2004, and in January 2006.  
The January 2004 VCAA notice was provided prior to the March 
2004 rating decision which denied the veteran's increased 
rating claim for diabetes mellitus and granted the veteran's 
service connection claim for diabetic neuropathy of the feet 
and impotence; thus, this notice was timely with respect to 
these claims.  Although this notice was provided after the 
July 2000 RO decision which denied the veteran's service 
connection claim for hernias, pharyngeal seals, colostomy and 
colon resection, blood in the stool, and a hiatal hernia, and 
although the veteran was not provided with Dingess notice, 
the Board notes that the claimant has had the opportunity to 
submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  The veteran has 
not alleged any prejudice as a result of the untimely 
notification nor has any been shown.  In fact, in response to 
all of this notice, the veteran informed VA in March 2006 
that he had no further information or evidence to present in 
support of his claims.  As all of the veteran's claims are 
denied herein, no new disability ratings or effective dates 
for an award of benefits will be assigned.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess, 19 Vet. App. at 473.

The veteran's higher initial rating claim for diabetic 
neuropathy of the feet and impotence is a "downstream" 
element of the RO's grant of service connection for this 
disability in the currently appealed rating decision issued 
in March 2004.  For such downstream issues, notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required 
in cases where such notice was afforded for the originating 
issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  For an increased compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As noted above, in January, 
September, and October 2004, and in January 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete this claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.    

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the March 2004  rating decision was 
fully favorable to the veteran on the issue of service 
connection for diabetic neuropathy of the feet and impotence, 
and because the veteran's higher initial rating claim for 
diabetic neuropathy of the feet and impotence is being 
denied, the Board finds no prejudice to the veteran in 
proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  In Dingess, the United States Court of Appeals for 
Veterans Claims (Veterans Court) held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for diabetic neuropathy of the feet and 
impotence originates, however, from the grant of service 
connection for this disability.  Consequently, Vazquez-Flores 
is inapplicable to this claim.  In any event, the veteran was 
provided with Vazquez-Flores notice in June 2008.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The veteran has been provided VA examinations to determine 
the nature and etiology of his claimed hernias, pharyngeal 
seals, colostomy and colon resection, blood in the stool, and 
current hiatal hernia.  The veteran also has been provided 
with VA examinations to determine the current nature and 
severity of his service-connected diabetes mellitus, diabetic 
neuropathy, and impotence.  Thus, the Board concludes that 
additional examinations are not necessary.  And, as VA has 
fulfilled the duty to notify and assist to the extent 
possible, the Board can consider the merits of this appeal 
without prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Service Connection

The veteran contends that he incurred hernias, pharyngeal 
seals, colostomy and colon resection, blood in the stool, and 
hiatal hernia as a result of in-service herbicide exposure 
while he was in Vietnam.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage, 10 Vet. App. 
at 495-498.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  The veteran's 
claimed hernias, pharyngeal seals, colostomy and colon 
resection, blood in the stool, and current hiatal hernia are 
not among the diseases listed in § 3.309 for which 
presumptive service connection is available based on in-
service herbicide exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

A review of the veteran's service medical records indicates 
that, at his active duty enlistment physical examination in 
August 1968, the veteran denied any relevant medical history 
and clinical evaluation was normal.  The veteran was not 
treated for hernias, pharyngeal seals, colostomy and colon 
resection, blood in the stool, or a hiatal hernia during 
active service.  These records show that he was treated for 
other complaints, including diarrhea, while on active service 
in Vietnam.  These complaints resolved with in-service 
treatment.  The veteran's clinical evaluation was normal at 
his separation physical examination in May 1970.

At his enlistment physical examination for the Army National 
Guard in October 1975, the veteran denied any relevant 
medical history.  Clinical evaluation was normal.  On a 
periodic physical examination for the Army Reserve in July 
1980, the veteran again denied any relevant medical history 
and clinical evaluation was normal.  The veteran's medical 
history and clinical evaluation were unchanged on periodic 
physical examination in February 1983 and in June 1984.  

A review of the veteran's DD Form 214 shows that he was 
awarded the Vietnam Service Medal with Bronze Stars and the 
Vietnam Campaign Medal with Device.  It was noted that the 
veteran "completed Vietnam tour."  The veteran's last duty 
assignment and major command was "Naval Support Activity, 
Danang, Vietnam."  The veteran had 1 year and 5 months of 
foreign and/or sea service.

The post-service medical evidence shows that, in February 
1989, the veteran received a right transverse colostomy from 
a private physician to treat severe sigmoid diverticulitis 
with fibroplastic reaction.

In November 1989, the veteran had a colon resection performed 
by a private physician.  Following surgery, the diagnoses 
included diverticulitis of the coli sigmoid colon.

In a December 1989 letter, L.S., M.D. (Dr. L.S.), stated that 
the veteran had done well since his sigmoid colectomy and 
closure of the right transverse colostomy.  

In August 1990, the veteran had a ventral hernia repair.  

On private outpatient treatment in October 1990, the veteran 
complained of pain in the upper abdominal wall in the region 
of the original midline incision for his prior hernia repair 
accompanied by burning discomfort on sitting up or coughing.  
The private examiner noted that, after his surgery, the 
veteran had not returned for follow-up care as instructed.  
Physical examination showed no evidence of a recurrent hernia 
of the abdominal wall and a palpable fascial defect in the 
vertical direction underneath the surgical scar.  The 
impressions included no evidence of a recurrent ventral 
hernia.

Following a VA Agent Orange Registry examination in May 2001, 
the veteran was notified by VA that his "examination and 
laboratory tests suggest that you have no reason at this time 
to be concerned about possible adverse health problems 
resulting from exposure to Agent Orange."

The veteran testified at his June 2003 Board hearing that he 
had been in Vietnam from December 1968 to December 1969 with 
Mobile Construction Battalion Four and then extended his tour 
voluntarily for another 6 months with the Naval Support 
Activity, Danang, Vietnam.

On VA examination in November 2007, the veteran's complaints 
included food and pills occasionally getting stuck in his 
throat and diarrhea once a week for 3 or 4 times.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records.  The veteran's medical history 
included in-service exposure to herbicides while in Vietnam, 
a colon resection and colostomy in 1988, a history of 
diarrhea "for many years" although "now, he feels okay," 
reported bad diarrhea while in Vietnam.  Physical examination 
showed a mildly protuberant abdomen, well-healed surgical 
scars without tenderness, mild weakening of the rectus 
abdominus, no inguinal hernia, present bowel sounds, normal 
sphincter tone, empty rectum, and a negative hemoccult test.  
The VA examiner determined that, although the veteran had 
symptoms of a hiatal hernia while on active service, his 
claimed hernias, colostomy and colon resection, blood in 
stool, pharyngeal seals, and current hiatal hernia were less 
likely than not cause by or the result of Agent Orange 
exposure or active service.  The diagnoses were 
diverticulitis status-post partial colectomy and 
gastroesophageal reflux disease (GERD) with hiatal hernia.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
hernias, pharyngeal seals, colostomy and colon resection, 
blood in the stool, and hiatal hernia as due to herbicide 
exposure.  As the VA examiner noted in May 2007, it appears 
that the veteran had symptoms of a hiatal hernia while on 
active service.  The veteran's DD Form 214 and service 
medical records show that he served in Vietnam; thus, his in-
service herbicide exposure is presumed.  Although the 
veteran's in-service herbicide exposure is presumed, none of 
his claimed disabilities - hernias, pharyngeal seals, 
colostomy and colon resection, blood in the stool, and hiatal 
hernia - are among the diseases for which service connection 
is available on a presumptive basis due to herbicide 
exposure.  See 38 C.F.R. §§ 3.307, 3.309.  In this regard, 
the Board notes that the veteran is seeking service 
connection for symptoms - blood in the stool - and not for 
any underlying disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  Accordingly, service connection for 
hernias, pharyngeal seals, colostomy and colon resection, 
blood in the stool, and hiatal hernia on a presumptive 
service connection basis is denied.

The post-service medical evidence shows that the veteran had 
a colostomy and colon resection in February 1989 and a colon 
resection in November 1989, or more than 29 years since the 
veteran left Vietnam in May 1970; both of these post-service 
surgeries aimed at treating diverticulitis.  The veteran also 
had ventral hernia repair surgery in August 1990.  There was 
no evidence of a recurrent ventral hernia on follow-up 
outpatient treatment in October 1990.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

More recent medical evidence, including the veteran's VA 
examination in May 2007, shows that he continues to 
experience symptoms of diverticulitis and is status-post 
partial colectomy (or colon excision).  He also currently 
experiences GERD with a hiatal hernia.  None of the veteran's 
post-service treating physicians who treated his 
diverticulitis initially in 1989 or repaired his ventral 
hernia in 1990 related the veteran's hernias or colostomy 
with colon resection to active service or any incident 
therein, including his acknowledged herbicide exposure.  
After reviewing the veteran's claims file, including his 
service medical records, the VA examiner also specifically 
concluded in May 2007 that the veteran's hernias, colostomy 
and colon resection, blood in the stool, pharyngeal seals, 
and hiatal hernia were less likely than not related to in-
service herbicide exposure or the result of active service.  

Additional evidence in support of the veteran's service 
connection claim for hernias, pharyngeal seals, colostomy and 
colon resection, blood in the stool, and hiatal hernia is his 
own lay assertions.  As a lay person, however, the veteran is 
not competent to opine on medical matters such as the 
etiology of medical disorders.  The record does not show, nor 
does the veteran contend, that he has specialized education, 
training, or experience that would qualify him to provide an 
opinion on this matter.  Accordingly, the veteran's lay 
statements are entitled to no probative value.  See Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In summary, although the veteran's 
in-service herbicide exposure is presumed, absent a medical 
nexus between his claimed hernias, pharyngeal seals, 
colostomy and colon resection, blood in the stool, or his 
current hiatal hernia and active service, the Board finds 
that service connection for these disabilities is not 
warranted.

Higher Ratings for Diabetes Mellitus and Diabetic Neuropathy

The veteran contends that he is entitled to a higher 
disability rating than 20 percent for his service-connected 
diabetes mellitus and to an initial compensable rating for 
his service-connected diabetic neuropathy of the feet and 
impotence.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected diabetes mellitus currently 
is evaluated as 20 percent disabling under 38 C.F.R. § 4.120, 
DC 7913.  The veteran's service-connected diabetic neuropathy 
of the feet with impotence currently is evaluated as zero 
percent disabling under DC 7913.  See 38 C.F.R. § 4.120, 
DC 7913 (2007).

A 20 percent rating is assigned under DC 7913 for diabetes 
mellitus requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is assigned for diabetes mellitus requiring insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating is assigned for diabetes mellitus requiring insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring 1 or 
2 hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications which would not be 
compensable if separately evaluated.  A maximum 100 percent 
rating is assigned for diabetes mellitus requiring more than 
1 daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 3 hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated.  Note (1) to DC 7913 indicates that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 
100 percent evaluation.  Non-compensable complications are 
considered part of the diabetic process under DC 7913.  See 
38 C.F.R. § 4.120, DC 7913 (2007).

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
The evaluation, however, of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2006).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).

A review of the veteran's service medical records indicates 
that he was not treated for diabetic neuropathy of the feet 
or impotence during active service.  The veteran also was not 
treated for diabetic neuropathy of the feet or impotence 
during his U.S. Army Reserve service.

The post-service medical evidence shows that, on private 
outpatient treatment in October 1998, the veteran's 
complaints included pain in the feet.  The veteran's medical 
illness included diabetes.  The impressions included 
diabetes.

Following VA outpatient treatment in July 2001, the 
assessment included diabetes.

In September 2003, the veteran's complaints included diabetes 
mellitus.  His blood sugars had ranged from the 150's to 
250's over the past few weeks.  The assessment included 
diabetes mellitus.

On VA examination in January 2004, the veteran reported that, 
although he had been prescribed an American Diabetic 
Association (ADA) diet, "he does not follow it."  He also 
reported that his activities were limited by pain in his 
feet.  He was on metformin and Glyburide for his diabetes.  
He blood sugars ranged from 150 to 350.  He reported being 
impotent for 3 to 4 years "attributed to his diabetes."  
Physical examination showed no signs of diabetic or 
hypertensive retinopathy, no lesions on his feet, good pedal 
pulses, slightly decreased touch in his toes, intact pinprick 
sensation, deep tendon reflexes, and vibration.  The 
diagnoses included diabetes mellitus type 2, erectile 
dysfunction "most likely due to the diabetes since there is 
no evidence for vascular disease," and very mild and largely 
symptomatic diabetic neuropathy with minimal objective 
findings.

Following VA outpatient treatment in March 2004, it was noted 
that the veteran's diabetes was under good control.

In September 2004, the veteran's complaints included diabetes 
mellitus.  There had been a "dramatic decline" in his blood 
sugar control.  He admitted to non-compliance with a diet 
"and eating large portions over the last 4-5 months."  He 
was not following the ADA diet and ate bacon and eggs that 
morning and a hamburger the day before.  The veteran stated 
that "he is unlikely to make significant changes."  The 
assessment included diabetes mellitus, poorly controlled, 
with diet non-compliance "as obvious source."

In October 2004, the veteran's complaints included diabetes 
mellitus.  He admitted to non-compliance with a diet.  The 
veteran's medications included insulin.  The assessment 
included diabetes mellitus, under "much better control."

In June 2005, the veteran's history included adult-onset 
diabetes mellitus.  He reported that "he is generally in 
good health."  The assessment included adult-onset diabetes 
mellitus.  

In September 2005, the veteran reported that, when he ate 
right, his blood sugar was down to around 1450 but when he 
ate too many carbohydrates, his blood sugar "will go up to 
300's."  He had tried to eat a high protein and no 
carbohydrate diet "for a while" and his blood sugar was 
down, but he stated that could not stay on that diet.  He was 
eating some carbohydrates but tried to eat as little bread as 
possible.  He did not eat sweet or drink anything with sugar 
except for low carbohydrate beer "on occasion."  The 
veteran was encouraged to limit his snacking "and to eat a 
real meal for lunch."  The VA examiner also stressed the 
importance of walking daily for 10 minutes 3 times per day 
"since he states [that] his feet hurt."  No follow up was 
needed.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a disability rating greater 
than 20 percent for diabetes mellitus.  The medical evidence 
shows that, at most, the veteran's service-connected diabetes 
mellitus requires insulin and a restricted diet (although he 
does not follow this diet).  There is no evidence that his 
diabetes mellitus requires regulation of activities; although 
the veteran complained that his feet hurt in January 2004, 
his VA examiner encouraged him to start exercising as a way 
of combating his diabetes in September 2005.  Absent evidence 
that the veteran's service-connected diabetes mellitus 
required more than insulin, a restricted diet, and an oral 
hypoglycemic agent, the Board finds that an increased rating 
greater than 20 percent for diabetes mellitus is not 
warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim for an initial compensable 
disability rating for diabetic neuropathy of the feet with 
impotence.  Initially, the Board notes that these 
complications of the veteran's service-connected diabetes 
mellitus are evaluated separately under DC 7913.  See 
38 C.F.R. § 4.120, DC 7913, Note (1) (2007).  As noted above, 
the veteran is not entitled to a disability rating greater 
than 20 percent for his service-connected diabetes mellitus 
so these complications (diabetic neuropathy of the feet and 
impotence) are not part of a 100 percent rating for diabetes 
mellitus.  Id.  Simply put, there is no objective medical 
evidence that the veteran's diabetic neuropathy of the feet 
and impotence require management by a restricted diet such 
that he is entitled to a compensable disability rating for 
these complications of his service-connected diabetes 
mellitus.  For example, at the veteran's VA examination in 
January 2004, the VA examiner noted that, at best, the 
veteran's diabetic neuropathy was very mild and largely 
symptomatic with minimal objective findings.  There were no 
lesions on the veteran's feet, good pedal pulses, slightly 
decreased touch in his toes, and intact pinprick sensation, 
deep tendon reflexes, and vibration.  More recent VA 
outpatient treatment records do not show that his diabetic 
neuropathy and impotence are managed by a restricted diet, 
entitling the veteran to a compensable disability rating for 
this symptomatology.  See 38 C.F.R. § 4.120, DC 7913 (2007).  
Accordingly, the Board finds that an initial compensable 
disability rating for diabetic neuropathy and impotence is 
not warranted.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hernias, colostomy and 
colon resection, blood in the stool, pharyngeal seals, and a 
hiatal hernia as secondary to exposure to Agent Orange is 
denied.

Entitlement to a disability rating greater than 20 percent 
for diabetes mellitus is denied.

Entitlement to an initial compensable disability rating for 
diabetic neuropathy of the feet and impotence is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


